Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

   ANTHONY SWAIN, et al., individually and
   on behalf of all others similarly situated,

           Plaintiffs,
                                                       Case No.: 1:20-cv-21457-KMW
                     v.

   DANIEL JUNIOR, in his official capacity as
   Director of the Miami-Dade Corrections and
   Rehabilitation Department, et al.,

         Defendants.
   _____________________________________/

    PLAINTIFFS’ MOTION TO DECLARE RIGHTS OF PLAINTIFFS’ COUNSEL TO
             COMMUNICATE WITH PUTATIVE CLASS MEMBERS,
                      AND FOR PROTECTIVE ORDER
                  AND MEMORADUM OF LAW IN SUPPORT

         Plaintiffs, by and through the undersigned counsel, file this Motion to Declare the Rights

  of Plaintiffs’ Counsel to Communicate With Putative Class Members, and for Protective Order

  and Memorandum of Law in Support (“Motion’’), and state the following:

            I.    BACKGROUND

         On April 4, 2020, Plaintiffs filed their Class Action Complaint [ECF No. 1] (the

  “Complaint”), seeking declaratory and injunctive relief for violations of the Eighth and Fourteenth

  Amendments arising out of Plaintiffs’ conditions of confinement at the Metro West Detention

  Center (“Metro West”) which subjects them to an increased risk of contracting COVID-19. As set

  forth in the Complaint, Plaintiffs seek to represent all current and future persons detained at Metro

  West during the course of the COVID-19 pandemic (the “Metro West Class”), and all persons in

  pretrial custody at Metro West who, by reason of age or medical condition, are particularly


                                                   1

  EAST\173636701.3
Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 2 of 8



  vulnerable to injury or death if they were to contract COVID-19 (the “Medically-Vulnerable

  Subclass”) (collectively, “the Putative Class”).

         Defendants have taken the position that Plaintiffs cannot communicate with the Putative

  Class prior to class certification because they are represented by counsel in their criminal cases.

  As set forth more fully below, Defendants are wrong because it is well established that class

  counsel may communicate with putative class members prior to class certification concerning a

  subject matter other than the matter for which they are currently being represented. Plaintiffs file

  this Motion seeking a declaration from the Court that Plaintiffs’ counsel may communicate with

  the Putative Class.

         Moreover, because members of the Putative Class have been contacting Plaintiffs’

  investigators in connection with this litigation, and because officials at Metro West record all

  communications from the facility, on April 14th and 15th, 2020, Plaintiffs’ counsel reached out to

  Defendants’ counsel to request that the communications between Plaintiffs’ investigators and the

  Putative Class not be recorded and that said investigators be placed on the “do-not-record” list.

  Defendants, through their counsel, stated that while communications between the named Plaintiffs

  and their counsel would not be recorded, Defendants were not agreeing not to record

  communications with the members of the Putative Class. Consequently, Plaintiffs file this Motion

  seeking a protective order against recording of conversations between Plaintiffs’ investigators and

  members of the Putative Class.

           II.   ARGUMENT

                 PLAINTIFFS ARE ENTITLED TO HAVE THIS COURT DECLARE THAT
                 PLAINTIFFS’ COUNSEL MAY COMMUNICATE WITH THE PUTATIVE
                 CLASS.

             A. Plaintiffs’ counsel have a right to communicate with putative class members prior
                to class certification.

                                                     2

  EAST\173636701.3
Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 3 of 8




          It is well established that Plaintiffs’ counsel have a right to communicate with putative

  class members prior to class certification. See Gulf Oil Co. v. Bernard, 452 U.S. 89, 99-102

  (1981); Agerbrink v. Model Serv. LLC, No. 14 Civ. 7841, 2015 WL 6473005, at *3 (S.D.N.Y.

  Oct. 27, 2015) (“[T]here is nothing inherently improper about a party’s communication with

  potential class members prior to certification.”), vacated sub nom. Agerbrink v. MSA Models,

  No. 14 CIV 7841, 2017 WL 4876221 (S.D.N.Y. May 23, 2017) (vacating restriction on

  communications with putative class members following withdrawal of class allegations);

  Williams v. Chartwell Fin. Servs., Ltd., 204 F.3d 748, 759 (7th Cir. 2000)("The plaintiffs have a

  right to contact members of the putative class[.]"); E.E.O.C. v. Mitsubishi Motor Mfg. of Am., Inc.,

  102 F.3d 869, 870 (7th Cir. 1996) (Parties have a “right” to communicate with class members.).

  Communication with putative class members is vital to obtain information and adequately

  represent the legal rights of the class. “[A]bsent a finding based on evidence that counsel engaged

  in or are likely to engage in abusive tactics, there is no adequate basis for imposing a prior restraint

  on counsels’ speech by prohibiting contact with putative class members.” Wells v. Volf,

  4:04CV3184, 2005 WL 8176325, at *8 (D. Neb. Mar. 7, 2005).

          In A.J. by L.B. v. Kierst, 56 F.3d 849 (8th Cir. 1995), juvenile pretrial detainees filed a class

  action pursuant to 42 U.S.C. §§ 1983 and 1988 to challenge the constitutionality of certain policies,

  practices, and conditions at a juvenile justice center. When the plaintiffs’ counsel sought to

  interview class members regarding the conditions of confinement, the district court denied their

  request on the grounds that the class members were already represented by counsel in their criminal

  cases, and they were free to raise issues regarding conditions of confinement on their own. The

  Court subsequently ordered plaintiffs to exhaust other resources and demonstrate a compelling

  need for the communication with the class members. While the United States Court of Appeals

                                                     3

  EAST\173636701.3
Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 4 of 8



  held that the district court’s order restricting access did not prejudice the plaintiffs on the issues

  appealed, the Court discussed at length a plaintiffs’ counsel’s right to communicate with potential

  class members. Specifically, the Court stated that it could not be disputed that “the court’s

  conditions on communications between counsel and class members ‘created at least potential

  difficulties for [plaintiffs] as they sought to vindicate the legal rights of [the juveniles]’” Id. at 857

  (citing Gulf Oil, 452 U.S. at 101.). The Court found that the district court abused its discretion in

  placing conditions on communications between plaintiffs’ counsel and class members.

          Like the plaintiffs’ counsel in Kierst, Plaintiffs’ counsel in the case at bar seek to

  communicate with the Putative Class concerning the conditions at Metro West in the wake of the

  COVID-19 pandemic. Counsel for Defendants has taken the position that Plaintiffs’ counsel may

  not communicate with the Putative Class because the class members are currently represented by

  counsel in their individual criminal matters. However, as set forth by the Kierst court, Defendants

  are wrong. Restricting communication with the Putative Class in any manner hinders Plaintiffs’

  counsel’s ability to gather the facts needed to adequately represent the Putative Class and their

  legal rights.

          For these reasons, the Court should enter an order directing that Plaintiffs’ counsel may

  communicate with the Putative Class.

              B. Plaintiffs’ counsel may communicate with the Putative Class because they are not
                 represented by counsel with regards to the issues at bar.

          Florida State Bar Rule 4-4.2 governs communications with a person represented by

  counsel. While Rule 4-4.2 prohibits a lawyer from communicating about the subject of the

  representation with a person the lawyer knows to be represented by another lawyer in the matter,

  Comments to the Rule note that the Rule does not prohibit communication with a represented

  person concerning matters outside the representation. FL ST BAR Rule 4-4.2.                   As stated,

                                                      4

  EAST\173636701.3
Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 5 of 8



  Plaintiffs’ counsel in the case at bar seek to communicate with the Putative Class concerning the

  conditions at Metro West in the wake of the COVID-19 pandemic. This subject matter is separate

  from any criminal matter in which the individuals in the Putative Class may be separately

  represented. For this reason, the Court should enter an order directing that Plaintiffs’ counsel may

  communicate with the Putative Class.

                  PLAINTIFFS ARE ENTITLED TO A PROTECTIVE ORDER AGAINST
                  RECORDING    OF   CONVERSATIONS    BETWEEN    PLAINTIFFS’
                  INVESTIGATORS AND MEMBERS OF THE PUTATIVE CLASS.

              A. The good cause standard generally.

          Federal Rule of Civil Procedure 26(c) “allows the issuance of a protective order if ‘good

  cause’ is shown. Good cause “generally signifies a sound basis or legitimate need to take judicial

  action.” In re Alexander Grant & Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987). The Eleventh

  Circuit has identified four factors to consider in determining the existence of good cause: “‘[1] the

  severity and the likelihood of the perceived harm; [2] the precision with which the order is drawn;

  [3] the availability of a less onerous alternative; and [4] the duration of the order.”’ Kleiner v. First

  National Bank of Atlanta, 751 F.2d 1193, 1205 (11th Cir. 1985).

          In addition to “good cause,” courts in this Circuit must also “balance the interests of those

  requesting the order.” McCarthy v. Barnett Bank of Polk Cty., 876 F. 2d 89, 91 (11th Cir. 1989);

  see also, Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1313 (11th Cir. 2001)

  (citing Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1548 (11th Cir. 1985)). “This

  standard requires the district court to balance the party’s interest in obtaining access against the

  other party’s interest in keeping the information confidential.” Chicago Tribune Co., 263 F.3d at

  1313 (citing Farnsworth, 758 F.2d at 1548).

              B. Communications between Plaintiffs’ investigators and members of the Putative
                 Class constitute work product.

                                                     5

  EAST\173636701.3
Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 6 of 8




         The work product doctrine, which originated in Hickman v Taylor, 329 U.S. 495 (1947)

  and was later incorporated into Rule 26(b)(3) of the Federal Rules of Civil Procedure, states that a

  party generally may not discover or compel disclosure of materials “prepared in anticipation of

  litigation or for trial by or for another party or its representative (including the other party’s

  attorney, consultant, surety, indemnitor, insurer, or agent)” See Fed. R. Civ. P. 26(b)(3). It is well-

  established that an investigator’s interview of a witness conducted to gather information related to

  the subject matter of the litigation constitutes as attorney work product. “A witness statement taken

  by a party's attorney or agent in anticipation of litigation is protected work product.” Bridgewater

  v. Carnival Corp., 286 F.R.D. 636, 644 (S.D. Fla. 2011) (holding that written records of witness

  statements were protected work product where there was no suggestion in the record of a non-

  litigation purpose for taking these statements). Moreover, the U.S. Supreme Court has held that

  investigators relied upon by an attorney to compile materials in preparation for trial are agents of

  the attorney. See, U.S. v. Nobles, 422 U.S. 225, 238 (1975) (The “reality is that attorneys often

  must rely on the assistance of investigators and other agents in the compilation of materials in

  preparation for trial. It is therefore necessary that the doctrine protect material prepared by agents

  for the attorney.”)

         Based on the foregoing, Plaintiffs can show good cause why the communications between

  Plaintiffs’ investigators and members of the Putative Class covered by the work product doctrine

  and should therefore not be permitted to be recorded by Defendants.

          III.   CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request the Court enter an Order declaring

  that Plaintiffs’ counsel is permitted to communicate with members of the Putative Class.

  Additionally, Plaintiffs request that the Court enter a protective order prohibiting Defendants from

                                                    6

  EAST\173636701.3
Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 7 of 8



  recording conversations between Plaintiffs’ investigators and members of the Putative Class.

  Lastly, Plaintiffs further ask that the Court enter such other relief as the Court deems just and

  proper.

                         CERTIFICATE OF GOOD FAITH CONFERENCE

            Pursuant to S.D. Fla. L. R. 7.1(a)(3), the undersigned hereby certifies that on April 15th,

  counsel for Plaintiffs communicated with Defendants’ counsel regarding the subject matter of this

  Motion and counsel for Defendants stated that they did not agree with Plaintiffs’ counsel’s

  interpretation of the case law or with the relief requested herein.

  Dated: April 17th, 2020                        Respectfully submitted,

                                                 /s/ Lida Rodriguez-Taseff
                                                 Lida Rodriguez-Taseff, Fla. Bar No. 39111
                                                 lida.rodriguez-taseff@dlapiper.com
                                                 DLA Piper LLP (US)
                                                 200 South Biscayne Blvd., Ste 2500
                                                 Miami, Florida 33131
                                                 Tel.: (305) 423.8525

                                                 R. Quinn Smith, Fla. Bar No. 59523
                                                 quinn.smith@gstllp.com
                                                 Katherine Alena Sanoja, Fla. Bar No. 99137
                                                 katherine.sanoja@gstllp.com
                                                 GST LLP
                                                 1111 Brickell Avenue, Suite 2715
                                                 Miami, Florida 33131
                                                 Tel: (305) 856-7723

                                                 Meena Jagannath, Fla. Bar No. 102684
                                                 meena@communityjusticeproject.com
                                                 COMMUNITY JUSTICE PROJECT
                                                 3000 Biscayne Blvd. Ste 106
                                                 Miami, Florida 33137
                                                 Tel: (305) 907-7697

                                                 Maya Ragsdale, Fla. Bar No.: 1015395
                                                 maya@dreamdefenders.org
                                                 DREAM DEFENDERS
                                                 6161 NW 9thAve.

                                                     7

  EAST\173636701.3
Case 1:20-cv-21457-KMW Document 56 Entered on FLSD Docket 04/17/2020 Page 8 of 8



                                            Miami, Florida 33127
                                            Tel: 786-309-2217

                                            Alexandria Twinem, D.C. Bar No. 1644851
                                            (Admitted Pro Hac Vice 4/6/2020)
                                            alexandria@civilrightscorps.org
                                            Katherine Hubbard, DC Bar No. 1500503
                                            (Admitted Pro Hac Vice 4/6/2020)
                                            katherine@civilrightscorps.org
                                            Alec Karakatsanis
                                            alec@civilrightscorps.org
                                            (Pro Hac Vice Admission Pending)
                                            CIVIL RIGHTS CORPS
                                            1601 Connecticut Ave. NW, Ste. 800
                                            Washington, DC 2009
                                            Tel: (202) 894-6126

                                            Tiffany Yang, DC Bar. No. 230836
                                            tyang@advancementproject.org
                                            (Admitted Pro Hac Vice 4/6/2020)
                                            Thomas B. Harvey, MO Bar. No. 61734
                                            (Admitted Pro Hac Vice 4/6/2020)
                                            tharvey@advacementproject.org
                                            ADVANCEMENT PROJECT
                                            1220 L Street NW, Ste 850
                                            Washington, DC 20005
                                            Tel: (202) 728-9557

                                            Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 17th day of April, 2020 a true and correct copy of the

  foregoing was electronically filed with the Clerk of the Court U.S. District Court, Southern

  District of Florida, using the CM/ECF system which will send notification of such filing to

  counsel of record.

                                            /s/ Lida Rodriguez-Taseff
                                            Lida Rodriguez-Taseff
                                            DLA Piper LLP (US)



                                               8

  EAST\173636701.3
